                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     YASIR MEHMOOD,                                     Case No. 18-cv-06653-HSG (PR)
                                                       Plaintiff,
                                   8
                                                                                            JUDGMENT
                                                  v.
                                   9

                                  10     JASON KO, et al.,
                                                       Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          This action is dismissed because it was not filed before the expiration of the statute of

                                  14   limitations.

                                  15          IT IS SO ORDERED AND ADJUDGED.

                                  16   Dated: 2/12/2019

                                  17

                                  18
                                                                                                    HAYWOOD S. GILLIAM, JR.
                                  19                                                                United States District Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
